Per Curiam,
There was evidence that the boy intended and attempted to get off the car at the Twelfth street crossing, but was prevented from doing so by the fact that the car did not stop long enough for him to do so. Whether there was negligence in this respect was necessarily for the jury. There was also conflicting evidence as to whether he was jolted from the car, or fell off or jumped off, and this matter also required the determination of the jury. In these circumstances the court could not withdraw the case 'from the jury.
Judgment affirmed.